Citation Nr: 0005588	
Decision Date: 03/01/00    Archive Date: 03/14/00

DOCKET NO.  98-03 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased evaluation for seborrheic 
dermatitis, scarring of the face, back, chest, abdomen and 
buttocks, currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Grace Jivens-McRae, Counsel



INTRODUCTION

The veteran served on active duty from October 1959 to 
October 1967.  This appeal arises from a September 1997 
rating decision of the Roanoke, Virginia, Department of 
Veterans Affairs (VA) Regional Office (RO), which increased 
the veteran's 10 percent evaluation for seborrheic 
dermatitis, scarring of the face, back, chest, abdomen and 
buttocks, to 30 percent, effective July 18, 1997.  The 
veteran disagreed with the 30 percent evaluation and the 
current appeal ensued.  

The veteran was scheduled for a Board of Veterans' Appeals 
(Board) hearing in Washington, D.C., in September 1999.  He 
failed to report.  


REMAND

The veteran and his representative contend, in essence, that 
the veteran's seborrheic dermatitis and scarring of the face, 
back, chest, abdomen, and buttocks has worsened.  

At the outset, it is important to determine if the veteran 
has established a well-grounded claim for an increased 
evaluation for seborrheic dermatitis, that is, one that is 
plausible.  38 U.S.C.A. § 5107(a) (West 1991).  A claim for 
an increased evaluation is a well-grounded claim if the 
claimant asserts that a condition for which service 
connection has been granted has worsened.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  In this case, the 
veteran has asserted that his service-connected seborrheic 
dermatitis is more severe than currently evaluated.  
Therefore, he has established a well-grounded claim.

Having satisfied this burden, VA has a duty to assist in the 
development of facts pertinent to this claim.  In this 
instance, the veteran underwent VA examination in 
August 1997.  This examination described cysts and scarring 
of the face, abdomen, chest, buttocks, back and thighs.  
Objective evidence as to whether or not there was exudation, 
exfoliation, crusting or whether there was systemic or 
nervous manifestations was not noted.  The veteran's 
August 1997 VA examination was deficient because it was not a 
fully informed examination.  Green v. Derwinski, 1 Vet. App. 
121 (1991).  

Additionally, unretouched, color photographs would be helpful 
in making a determination as to the level of severity and 
repugnancy of the veteran's scarring and seborrheic 
dermatitis.  This should be performed in connection with the 
VA dermatology examination.  

Accordingly, this case is hereby REMANDED to the RO for the 
following actions:  

1.  All VA inpatient and outpatient 
treatment records related to treatment of 
the veteran's seborrheic dermatitis and 
scarring since August 1998 should be 
obtained and associated with the claims 
folder.  

2.  The veteran should be provided a VA 
dermatology examination in order to 
ascertain the current nature of the 
veteran's service-connected seborrheic 
dermatitis and scarring.  (Service 
connection has not been established for 
acne.)  All indicated findings should be 
reported.  The examiner should note 
whether the service-connected seborrheic 
dermatitis and scarring is severe, 
represents marked or exceptionally 
repugnant disfigurement; whether there is 
ulceration, extensive exfoliation or 
crusting; or whether there are systemic 
or nervous manifestations.  The examiner 
should note specifically the location and 
number of cysts and the description of 
each area.  Any scarring should be noted 
as to whether the area of scarring is 
poorly nourished, with repeated 
ulceration, tender and painful on 
objective demonstration or whether any 
scarring causes limitation of function of 
the particular area scarred.  Unretouched 
photographs should be associated with the 
record for review. 

3.  Thereafter, the RO should review the 
claim for entitlement to an increased 
evaluation for seborrheic dermatitis and 
scarring of the face, back, chest, 
abdomen, and buttocks, giving 
consideration to the evidence of record, 
and applicable laws and regulations, 
including 38 C.F.R. § 4.119, Diagnostic 
Codes 7800, 7804, 7805, 7806 and 7817.  

4.  If the benefit remains denied, then 
the veteran and his representative should 
be provided with a supplemental statement 
of the case, to include a detailed 
analysis of the reasons for the RO's 
determination, and afforded the 
appropriate period of time in which to 
respond.  Thereafter, in accordance with 
current appellate procedures, the claims 
file, to include all evidence received in 
connection with the requests herein, is 
to be returned to the Board for further 
appellate review.  

By its REMAND, the Board expresses no opinion, either 
favorable or unfavorable, as to the ultimate outcome 
warranted.  No action is required of the veteran until he 
receives further notice.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


